Case: 14-40284      Document: 00512705079         Page: 1    Date Filed: 07/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                      No. 14-40284                           FILED
                                                                         July 21, 2014

CURTIS LEE SHEPPARD,
                                                                        Lyle W. Cayce
                                                                             Clerk
                                                 Plaintiff-Appellant

v.

BRAD LIVINGSTON, Individually and in His Official Capacity as Assistant
Warden, TDCJ-CID; DARREN B. WALLACE, Individually and in His Official
Capacity as Assistant Warden; HENRY E. ADAMS, Individually and in His
Official Capacity as Captain; KEVIN D. MASTERS, Individually and in His
Official Capacity as Major; PEDRO BOYKIN, Individually and in His Official
Capacity as Captain,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:12-CV-169


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Curtis Lee Sheppard, Texas prisoner # 1656666, filed a 42 U.S.C. § 1983
complaint against certain prison employees, arguing that they violated his
First Amendment rights by interfering with the practice of his Rastafarian



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40284    Document: 00512705079     Page: 2   Date Filed: 07/21/2014


                                 No. 14-40284

religion. He moved for a preliminary injunction, and the district court denied
his motion. He filed an appeal from the denial of that motion and a motion to
proceed in forma pauperis (IFP) on appeal.          The district court denied
Sheppard’s motion to proceed IFP under the three-strikes provision of 28
U.S.C. § 1915(g).
      Sheppard has accumulated three strikes, and he fails to show that he
was under imminent danger of serious physical injury at the time he sought to
file his suit in the district court, proceed with his appeal, or file a motion to
proceed IFP. See Baños v. O’Guin, 144 F.3d 883, 884 (5th Cir. 1998); § 1915(g).
Accordingly, IT IS ORDERED that his motion to proceed IFP on appeal is
DENIED and his appeal from the district court’s denial of his motion for a
preliminary injunction is DISMISSED.        The appeal may be reinstated if
Sheppard pays the full appellate filing fee within 15 days of this dismissal.




                                       2